The determination of the State Rent Administrator that the maintenance of switchboard services is essential is unwarranted in the circumstances because (1) it requires the landlord despite the provision of the lease agreements to the contrary, to continue operation of a switchboard solely to provide message service when the use of the board is so negligible as to require operation at a substantial loss, (2) the elimination of the switchboard will not diminish the protection to be provided to the tenants because the landlord agrees to install an intercommunicating system and to maintain a twenty-four hour guard at the entrance gate, and (3) the New York Telephone Company will install private phones immediately to any tenant. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the application granted. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.